It seems to the court that the irregularities which took place in joining issue on this cause could not affect the merits; and therefore that by the act of jeofails of 1799, they are not a sufficient cause of reversal. Therefore, it is considered by the court, that the judgment aforesaid be affirmed, and that defendant may proceed to have the benefit of his judgment in the court below, and recover of the plaintiff ten per centum damages on the amount thereof, together with his costs in this behalf expended, which is ordered to be certified to the said court.